MEMORANDUM OPINION

                                               No. 04-10-00761-CR

                                              IN RE Cole ARNOLD

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Catherine Stone, Chief Justice
                    Karen Angelini, Justice
                    Phylis J. Speedlin, Justice

Delivered and Filed: November 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 21, 2010, relator Cole Arnold filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion to reduce bond. However,

counsel has been appointed to represent relator in the criminal proceeding pending in the trial

court for which he is currently confined. 2               A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not


1
 This proceeding arises out of Cause No. 2010-CR-0566, styled State of Texas v. Eddie Lundy, pending in the 437th
Judicial District Court, Bexar County, Texas, the Honorable Lori Valenzuela presiding.
2
    The record indicates that Edward Cano was appointed on July 12, 2010 to represent relator.
                                                                                  04-10-00761-CR


abuse its discretion by declining to rule on relator’s pro se motion filed in the criminal

proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM
DO NOT PUBLISH




                                              -2-